Motion referred to the court that rendered the decision on the motion. [See ante, p. 788.] Present — Lazansky, P. J., Hagarty, Johnston and Close, JJ.; Carswell, J., not voting. Motion to resettle order of October 14, 1938, granting leave to appeal to the Court of Appeals, granted, and order resettled so as to read as follows: It is ordered that the said motion be and the same hereby is granted. The following question is certified: Are the charitable and educational institutions named in paragraph “ twelfth ” of the decedent’s will entitled to a distribution of the entire principal and income of the trust created under the provisions of the tenth paragraph of decedent’s will, to the exclusion of the various next of Mn referred to in paragraph “ fifteenth ” of said will? [See 254 App. Div. 900.] Present — Lazansky, P. J., Hagarty, Davis, Adel and Close, JJ.